Citation Nr: 1106722	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1956 to October 
1957.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the Veteran's claims for service connection for bilateral 
(i.e., right and left ear) hearing loss and tinnitus.  In January 
2006, in response, he filed a notice of disagreement (NOD), but 
only concerning the denial of his claim for bilateral hearing 
loss.  A statement of the case (SOC) was issued in March 2007, 
and he completed the steps necessary to perfect his appeal of 
this claim to the Board by also, in response to that SOC, filing 
a timely substantive appeal (VA Form 9) later that month.  
38 C.F.R. § 20.200 (2010).

On that VA Form 9, the Veteran again raised the issue of his 
additional entitlement to service connection for tinnitus.  The 
RO subsequently, in November 2008, issued another decision 
determining that new and material evidence had not been received 
concerning this claim.  38 C.F.R. § 3.156.  The Veteran again did 
not file a timely NOD to initiate an appeal of this additional 
claim.  38 C.F.R. §§ 20.201, 20.302 (2010); see also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).

So the only claim currently at issue on appeal concerns whether 
service connection is warranted for the bilateral hearing loss.

A hearing at the RO was scheduled for January 2009; however, the 
Veteran failed to report for the proceeding.  38 C.F.R. 
§ 20.704(d).  And in any event the Board is granting his claim 
for hearing loss even without any potential benefit of his 
hearing testimony.




FINDING OF FACT

According to the medical and other competent and credible 
evidence in the file, it is just as likely as not the Veteran's 
bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss is due to injury incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Here, though, the Board is granting the claim - in full, so need 
not determine whether there has been compliance with these notice 
and duty to assist provisions of the VCAA because this is 
ultimately inconsequential.  That is to say, even were the Board 
to assume for the sake of argument there has not been, the claims 
are being granted, regardless, so this would amount to, at most, 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a 
VCAA notice error must be outcome determinative to be 
prejudicial).



II.  General Statutes, Regulations and Precedent Cases Governing 
Claims for Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as organic diseases of the nervous 
system including sensorineural hearing loss) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).



But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Further, evidence relating a current disorder 
to service must be medical unless it concerns a disorder that may 
be competently demonstrated by lay observation.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements to 
show chronicity (permanency) of disease or injury in service and, 
in turn, link current disability to service.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).  However, before service connection may be granted 
for hearing loss, it must be of a particular level of severity to 
be considered an actual ratable disability.  For purposes of 
applying the laws administered by VA, impaired hearing only will 
be considered a ratable disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The report of the March 1956 military enlistment examination 
shows the Veteran's hearing was normal according to the 
whispered-voice test at 20 feet.  Again during his October 1957 
examination conducted in anticipation of separating from service, 
his hearing was normal for the whispered-voice test at 20 feet.

There is no audiogram data (a more sophisticated measure of his 
hearing acuity) during his time in the military because the 
whispered-voice test was the only means then available to the 
military for determining his hearing acuity.

In September 2005, the Veteran submitted a private undated 
audiogram from the Miracle Ear Center in Decatur, Alabama.  This 
audiogram had no other identifying information.  The audiogram 
reflected bilateral hearing loss.  He resubmitted this audiogram 
the next month with a date of September 1, 2005, written on the 
copy; however, there were no other identifying marks.  

A VA audiologist reviewed the Veteran's record in November 2005.  
The examiner noted the Veteran had passed the whisper tests 
during service and that there was no indication of noise exposure 
when he left service.  However, she added that a whisper test was 
not sufficient to rule out noise-induced hearing loss as it is 
not sensitive to high frequency hearing loss.  She commented 
"that there is not sufficient evidence to rule for or against a 
service-connection related to acoustic trauma causing hearing 
loss." 

The Veteran submitted a June 2007 statement from a private 
physician.  The physician indicated that he had seen the Veteran 
in consultation in March 2007.  He reported that the Veteran had 
a significant history of noise exposure during his military and 
Reserve service.  During his military career he had worked in a 
shipyard and was exposed to heavy equipment and machinery.  On 
audiogram he had profoundly severe sensorineural hearing loss 
bilaterally with a heavy emphasis on high frequency 
deterioration, which, the physician commented was more severe 
than what would be expected in someone of the Veteran's age.  
This physician stated the Veteran's hearing loss was mild-to-
moderate from an age standpoint and profoundly severe from a 
noise-induced standpoint.  He concluded this resulted from 
military noise exposure.  



In written statements submitted in support of his claim, the 
Veteran reported that his duties and responsibilities in service 
involved being repeatedly exposed to various noises during his 
time on board ship.  His military occupational specialty (MOS) 
was not reported on his DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge), but a related occupation 
was listed as deck hand.  The Board therefore finds that his lay 
statements regarding the type and extent of his noise exposure in 
service are not just competent, but also credible and consistent 
with the circumstances, conditions and hardships of his service 
to have probative value and warrant conceding he sustained the 
type of acoustic trauma alleged in service.  38 U.S.C.A. 
§ 1154(a).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court 
determined an examination was inadequate where the examiner did 
not comment on the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the Veteran's 
service treatment records (STRs) to provide a negative opinion.

The VA examiner that was asked to comment on etiology 
acknowledged that he simply was unable to based on the amount of 
information and data available to him.  This is tantamount to 
saying he would have to resort to speculation on the cause of the 
Veteran's hearing loss in terms of whether it is attributable to 
his military noise exposure or, instead, the result of other 
unrelated factors.  Statements like this, which are inconclusive 
as to the origin of a disorder, generally cannot be employed as 
suggestive of a linkage between the disorder and the Veteran's 
military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these 
types of opinions also cannot be used to rule out this purported 
correlation, either.  Ultimately, noncommittal opinions like this 
amount to "nonevidence," neither for nor against the claim (as 
this VA examiner, himself, personally acknowledged), because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-of-
the-doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Indeed, in past decisions the Court also held that saying a 
condition "may" be related to the Veteran's military service is 
tantamount to saying it just as well "may not" be related to his 
service, so, because of this equivocality, also an insufficient 
basis to grant service connection.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire 
context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 5 Vet. App. 
237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding 
further light on how to properly assess and determine the 
probative value of these noncommittal opinions.  Notably for 
instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the 
U. S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) indicated a determination regarding service connection 
requires consideration of all pertinent medical and lay evidence, 
including medical opinions that do not state definitively when a 
particular disorder or condition began; therefore, classifying a 
medical opinion as "non-evidence" is "troubling."  In Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit 
Court more recently held that an examiner's statement, which 
recites the inability to come to an opinion, provides neither 
positive nor negative support for service connection; therefore, 
it is not pertinent evidence regarding service connection.  The 
remainder of the report, however, must be considered as evidence 
of whether the disability was incurred in service.  And here, as 
mentioned, this VA compensation examiner did not rule out the 
possibility that the Veteran's bilateral hearing loss is 
attributable to noise exposure during his military service.

An even more recent precedent case also admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative"). 
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

From the tone of the VA compensation examiner's statement, there 
is little-to-no likelihood he would be able to provide more 
definitive comment on etiology even if given additional 
opportunity - if for no other reason than because he already 
readily conceded that the whispered-voice test utilized when the 
Veteran was in the military during the 1950s admittedly is not a 
sufficient means of determining whether he at the time had noise-
induced hearing loss.  So the Board is left with the private 
physician's statement, which is clearly supportive of the claim 
inasmuch as it etiologically links the Veteran's hearing loss to 
that noise exposure in service, rather than to other unrelated 
factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this circumstance, a Veteran may establish his entitlement to 
service connection for a current hearing loss disability by 
showing he satisfies these threshold minimum requirements of § 
3.385 - which, as mentioned, he has done, and by submitting 
competent and credible evidence that his current disability is 
related to the noise exposure during or coincident with his 
military service, which he also has done.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 
159.

Moreover, as mentioned, when, as here, chronicity (permanency) of 
disease or injury in service is not established, or legitimately 
questionable, establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  And in Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that 
where lay evidence provided is competent and credible, 
the absence of contemporaneous medical documentation, during 
service or since, such as in treatment records, does not preclude 
further evaluation as to the etiology of the claimed disorder.  

The Veteran has reported experiencing bilateral hearing loss 
rather continuously since his military service ended.  He also 
submitted a November 2005 statement from his aunt who, in 
essence, reported that he had decreased hearing subsequent to 
service discharge.  And there is no inherent reason to doubt 
either's credibility insofar as him purportedly having 
experienced ongoing difficulty hearing since service.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance 
on a Veteran's statements and history of a claimed disorder only 
may be rejected if the Board rejects the Veteran's statements as 
lacking credibility).  See also Washington v. Nicholson, 19 
Vet. App. 363 (2005) (A Veteran is competent to report what 
occurred in service [so also, logically, what has occurred since 
service] because testimony regarding first-hand knowledge of a 
factual matter is competent).

Therefore, especially when resolving all reasonable doubt in the 
Veteran's favor regarding the etiology of his hearing loss, it is 
at least as likely as not it was incurred as a result of the 
noise exposure in service.  38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is definite etiology or 
obvious etiology).


ORDER

The claim for service connection for bilateral hearing loss is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


